    Case: 1:17-cv-04749 Document #: 110 Filed: 01/07/19 Page 1 of 7 PageID #:845




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
 FameFlynet, Inc.,                            )
                                              )
                                   Plaintiff, )
                     vs.                      ) No.        1:17-cv-04749
                                              )
 Jasmine Enterprises Incorporated,            )
                                              )
                                Defendant. )


 STIPULATION OF FACTS , EVIDENCE AND STATUTORY DAMAGES AWARD IN
                       LIEU OF DAMAGES TRIAL

       WHEREAS, on September 25, 2018, this Court granted Plaintiff’s motion for summary

judgment (Dkt 58) as to liability and set this matter down for a trial on damages; (Dkt 99); and

       WHEREAS, the Plaintiff and Defendant hereby stipulate that, in the event this matter were

to proceed to the trial on damages currently scheduled for February 1, 2019, the parties would

introduce the following facts and evidence into the record with respect to Plaintiff’s pending cause

of action, including the resulting claims for statutory damages, attorneys’ fees, and with respect to

Defendant’s affirmative defenses and defenses thereto; and

       WHEREAS, in an effort to curtail the continued expenditure of additional costs and fees

in this matter, in lieu of conducting a trial on damages the Plaintiff and Defendant hereby stipulate

to a statutory damages award pursuant to 17 U.S.C. 504(c) in favor of Plaintiff and against

Defendant in the amount of $5,000, exclusive of any party’s claim to attorney’s fees, as a full and

final resolution of any and all claims and causes of action filed by Plaintiff against Defendant; and

       WHEREAS, in entering and submitting this stipulation of facts, evidence and statutory

damages in lieu of trial, the parties intend to reserve only the parties’ claims to attorney’s fees, if

any, and to ask the court to decide any such claim based on written submissions by the parties to

be filed in accordance with a schedule set by the court.
    Case: 1:17-cv-04749 Document #: 110 Filed: 01/07/19 Page 2 of 7 PageID #:846




          NOW THEREFORE:

          1.    Jasmine Enterprises Incorporated (“Jasmine”) is an Illinois-based company that

sells wedding dresses out of a retail store located in Lombard, Illinois.

          2.    Jasmine owns a website (www.jasminegalleria.com) (the “Website”), which

includes a blog (blog.jasminegalleria.com) (the “Blog”).

          3.    Jasmine does not earn revenue directly through the Website or the Blog.

          4.    The Website and the Blog are not used to transact sales of any products.

          5.    Jasmine is not in the business and has never been in the business of licensing,

purchasing, or selling copyrighted works.

          6.    FameFlynet Inc. (“FFN”) is a corporation duly organized and existing under the

laws of the State of California with a principal place of business in Los Angeles County, California.

          7.    FFN provides entertainment-related photojournalism goods and services and, in

that capacity, owns the rights to a multitude of photographs, primarily featuring celebrities, which

it licenses to online and print publications for profit.

          8.    FFN’s primary assets are its original and creative library of current celebrity

photographs, as well as its archive of celebrity photographs.

          9.    In order to protect its assets and to control the distribution of its photographs, FFN

applies for and receives United States copyright registrations with the United States Copyright

Office.

          10.   FFN’s business model of taking celebrity photographs and selling them to online

and print media outlets is highly dependent upon the continuing acquisition of fresh content as

well as its ability to control the timing and volume of distribution of its photographs.
    Case: 1:17-cv-04749 Document #: 110 Filed: 01/07/19 Page 3 of 7 PageID #:847




       11.     It is FFN’s position that, as a general matter, the unauthorized usage of an image

by an unlicensed website creates a number of problems: one, it dilutes the value to the licensee of

the exclusive right to the image/story which lessens the value of licensing such a right thereby

reducing the value of the initial licensing fee; two, the unauthorized usage is the loss of a potential

additional license fee of the image by the infringing website; and three, the continued

dissemination of the image by other infringing third-party websites further reduces the value of

the initial licensing fees while also reducing the number of potential licensing customers.

Notwithstanding the foregoing, FFN does not have any evidence that Jasmine’s alleged

infringement diminished the value of FFN’s protected images.

       12.     It is FFN’s position that only through the policing of the unauthorized usage of its

images, that it can attempt to reduce the impact caused by the systemic unlicensed usage of its

images and to maintain the value of obtaining a license from FFN for an image.

       13.     In this case, Jasmine copied and displayed three (3) of FFN’s copyright protected

pictures on the Blog Post (as defined below).

       14.     FFN captured 46 photographs of newlyweds Nicky Hilton and James Rothschild

taken at the Orangery at Kensington Palace in London, England after taking their wedding vows

on July 10, 2015 (the “Hilton-Rothschild Photos”). Three (3) of the 46 Hilton-Rothschild Photos,

including     FFN      item     nos.     071015_51795036.jpg;         071015_51795044.jpg;         and

071015_51795059.jpg, are at issue in this case (hereinafter the “Subject Photos”).       Copies of the

Subject Photos are attached to FFN’s Complaint (Doc. 1) as Exhibit 1.

       15.     FFN applied to register the Hilton-Rothschild Photos with the United States

Copyright Office (“USCO”) on September 24, 2015, under Application No. 1-2734759362.
   Case: 1:17-cv-04749 Document #: 110 Filed: 01/07/19 Page 4 of 7 PageID #:848




       16.     On September 24, 2015, the USCO approved FFN’s application to register the

Hilton-Rothschild Photos under Registration No. VA0001971327.

       17.     FFN employs a vendor to register its copyrights and to identify potential

infringements of the registered images. Utilizing specialized software, the vendor scans print and

online media for infringing uses of FFN’s photograph and provides documentation of any such

uses for FFN’s review.

       18.     On October 15, 2015, FFN observed the Subject Photos on Defendant’s Website at

the following URL:       http://jasminegalleria.com/blog/2015/08/wedding-wednesday-celebrity-

wedding-nicky-hilton-james-rothschild-2. The story and accompanying photographs are

hereinafter referred to as the “Blog Post.” A copy of the “screen grab” showing Jasmine’s display

of the Subject Photos is attached to FFN’s complaint (Doc. 1) as Exhibit 1.

       19.     The Blog Post indicates that the article and photographs were posted on August 5,

2015, by Allison Paschold, an employee of Jasmine at the time of the posting.

       20.     The three (3) photographs were individually saved by Jasmine at the following

URLs: http://jasminegalleria.com/blog/wp-content/uploads/2015/08/Nicky-61.jpg;

http://jasminegalleria.com/blog/wp-content/uploads/2015/08/Nicky-10.jpg;                      and

http://jasminegalleria.com/blog/wp-content/uploads/2015/08/Nicky-11.jpg.

       21.     Neither Jasmine nor Allison Paschold had FFN’s permission to copy, use, store,

make available or otherwise display the Hilton-Rothschild Photos, including the Subject Photos.

       22.     Neither Jasmine nor Allison Paschold ever sought a license from FFN or its

permission to copy, use, store, make available or otherwise display the Hilton-Rothschild Photos,

including the Subject Photos.
   Case: 1:17-cv-04749 Document #: 110 Filed: 01/07/19 Page 5 of 7 PageID #:849




       23.    At no time, including before, at the time of, or after Ms. Paschold’s posting of the

Blog Post, did Jasmine give permission or authority to any of its employees, including Ms.

Paschold, to copy or use any photos or images from any source without permission from the source.

       24.    In her post which included FFN’s photographs, Ms. Paschold gave credit to her

source of origin for Subject Photos: “popsugar.com.”

       25.    On June 22, 2016, through an email from FFN’s counsel (Sanders Law, PLLC) to

Jasmine, FFN first notified Jasmine of alleged copyright infringement for the Blog Post’s display

of the Subject photographs.

       26.    On June 22, 2016, after receiving FFN’s counsel’s notice of the alleged

infringement, Jasmine immediately removed the entire Blog Post, including the Subject Photos.

       27.    FFN made a total of 13 sales of one or more photos from the Hilton-Rothschild

Photos to various customers between July 10, 2015 and February 8, 2017. The sale dates, amounts,

and photos were as follows:

       Date of Sale     Amount         Photo Item Number                 Sold To
       02/08/2017       $225.00        071015_51795024.jpg               E! News
       01/27/2016        $11.73        071015_51795049.jpg                Globe
       09/01/2015       $250.00        071015_51795024.jpg            BravoTV.com
       08/15/2015       $165.50        071015_51795024.jpg                Turkey
       07/23/2015       $100.00        071015_51795024.jpg          Wendy Williams
       07/21/2015      $2,500.00       071015_51795026.jpg          People Magazine
       07/17/2015       $100.00        071015_51795024.jpg            E! News Now
       07/16/2015       $225.00        071015_51795049.jpg         Rogers Publishing
                                                                    Limited – Hello!
                                                                        CANADA
       07/16/2015       $275.00        071015_51795058.jpg         Rogers Publishing
                                                                    Limited – Hello!
                                                                        CANADA
       07/14/2015       $115.00        071015_51795049.jpg              ETOnline
       07/14/2015       $250.00        071015_51795099.jpg           NY Daily News
       07/14/2015       $300.00        071015_51795024.jpg           New York Post
       07/13/2015       $150.00        071015_51795024.jpg        Entertainment Tonight
    Case: 1:17-cv-04749 Document #: 110 Filed: 01/07/19 Page 6 of 7 PageID #:850




       28.     FFN never sold the Subject Photos before, during, or after the Blog Post.

       29.     Aside from the potential sale to Jasmine of the Subject Photos, or any fact or

evidence otherwise set forth in this stipulation, FFN is not in possession of any other facts or

evidence to support its claim that Jasmine’s infringement resulted in a loss of revenue to FFN.

       30.     The highest sale for any one or more of the Hilton-Rothschild Photos was for $2500

to People Magazine. In Plaintiff’s experience, the first sale of a celebrity photo from a particular

batch of photographs usually commands the highest sale price as compared to subsequent sales of

any photos from the same batch.

       31.     In FFN’s experience, the value of a celebrity photo decreases over time unless some

event in the future makes the photograph relevant to another news cycle.

       32.     On October 2, 2015, Jasmine made its last post on the Blog, Jasmine has not posted

on the Blog since October 2, 2015, and Jasmine does not intend to post on the Blog in the future.

       33.     The Blog Post was the only time any photo of FFN’s has ever been posted on

Jasmine’s Website or Blog.

       34.     Ms. Paschold voluntarily resigned from her job with Jasmine within months after

the Blog Post was posted and she never returned to work for Jasmine.

       35.     Prior to the Blog Post, neither Jasmine nor its then-employee, Ms. Paschold, had

been provided any notice that copying the Hilton-Rothschild photographs would constitute an

infringement of FFN’s copyright.

       36.     Prior to the Blog Post, neither Jasmine nor its then-employee, Ms. Paschold, had

any actual knowledge that displaying the Subject Photos would constitute an infringement of

FFN’s copyright.
   Case: 1:17-cv-04749 Document #: 110 Filed: 01/07/19 Page 7 of 7 PageID #:851




Approved:

Attorneys for Defendant,                  Attorneys for Plaintiff,
Jasmine Enterprises, Incorporated         Fameflynet, Inc.


By:    _/s Christopher J. Pickett         By:    /s Craig B. Sanders
       Christopher J. Pickett                    Craig Sanders
       John M. Buscemi                           Erica Carvajal
       LINDSAY, PICKETT & POSTEL, LLC            SANDERS LAW, PLLC
       10 S. LaSalle Street, Suite 1301          100 Garden City Plaza, Suite 500
       Chicago, Illinois 60603                   Garden City, NY 11530
       cpickett@lpplawfirm.com                   Tel.: (516) 203-7600
       312-596-7779                              csanders@sanderslawpllc.com
       jbuscemi@lpplawfirm.com                   ecarvajal@sanderslawpllc.com
       312-794-8343
